Citation Nr: 0839535	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The veteran had active service from March 1970 to January 
1972, and from April 1972 to April 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision dated in July 2004 of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.

In his February 2004 formal claim, the veteran appears to be 
making a claim for entitlement to service connection for back 
and leg disabilities.  As the RO has not yet adjudicated 
these issues, they are not properly before the Board; hence, 
these issues are referred to the RO for appropriate action.

Although the veteran has not explicitly raised a claim for 
service connection for post traumatic stress disorder (PTSD), 
VA medical evidence of record shows allegations on behalf of 
the veteran asserting that he has PTSD due to military 
service.  The Board construes this medical evidence as 
raising an informal claim for service connection for PTSD. A 
review of the claims file reveals that this issue has not 
been adjudicated.  A claim of service connection for PTSD is 
not the same as a claim of service connection for a 
psychiatric disorder.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  As such, the issue of entitlement to service 
connection for PTSD is referred to the RO for appropriate 
action.
 
The issue of entitlement to service connection for a right 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record fails to establish 
an etiological nexus or link between the veteran's acquired 
psychiatric disability, to include depression, and the 
veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disability to include depression was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

With regard to the claim for an acquired psychiatric 
disability to include depression, VA sent letters to the 
veteran dated in April 2004 and December 2006.  The April 
2004 letter informed the veteran of what evidence was 
required to substantiate his service connection claim, and of 
his and VA's respective duties for obtaining evidence.  The 
December 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the instant case, because not every element of 
VCAA notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  Although a VCAA 
timing defect can be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim, see 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), in this 
instance there has been no readjudication of the claim 
subsequent to the December 2006 letter which first informed 
the veteran regarding the assignment of a disability rating 
and effective date.

The Board finds, however, that late notice with regard to the 
assignment of a disability rating and effective date is not 
prejudicial to the veteran in this instance.  Indeed, because 
the veteran's claim of service connection for an acquired 
psychiatric disability to include depression is being denied 
in the instant decision, no disability rating or effective 
date is for assignment.  As such, VA's failure to provide 
such notice has no adverse impact on the veteran.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, as well as reports 
of post-service VA and private treatment and assessment.  In 
addition, the claims file contains a report of a VA 
compensation and pension examination conducted in March 2006 
based on the claim for a psychiatric disability to include 
depression.  The claims file also contains the veteran's 
statements in support of this claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to this claim.  The Board notes that a 
VA medical opinion on the issue of an acquired psychiatric 
disability, to include depression, has been obtained and that 
sufficient competent medical evidence is of record to make a 
decision on that claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In an informal hearing presentation, dated October 15, 2008, 
the veteran's representative argues that the March 2006 VA 
examination is deficient because "a clinical nurse 
specialist [is not] qualified to conduct a C&P psychiatric 
examination."  The veteran's representative cites Hyder v. 
Derwinski, 1 Vet. App. 221 (1991), and states that 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  In Hyder, 
however, the veteran claimed entitlement to non-service 
connected pension benefits and the Board had scheduled an 
examination to determine whether her back disability 
prevented her from performing substantially gainful 
employment.  The examining VA physician in Hyder had 
concluded that further evaluation by an orthopedic or 
neurologic specialist was recommended.  On these facts Hyder 
is distinguished from the instant case.

In addition, nothing in the instant case suggests that the VA 
examiner, as a clinical nurse specialist, is not competent to 
perform the required examination and testing.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by one able to provide "competent medical 
evidence" under § 3.159(a)(1), and that a nurse 
practitioner, having completed medical education and 
training, fits squarely into this requirement).  Further, 
nothing in the instant case suggests that the March 2006 VA 
examination is otherwise deficient.  As noted below, the VA 
examiner reviewed the veteran's claims folder, performed an 
objective examination of the veteran, and provided a 
supporting rationale explaining her conclusions.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim for a psychiatric disability to 
include depression.  Essentially, all available evidence that 
could substantiate that claim has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The veteran asserts that service connection is warranted for 
an acquired psychiatric disability, to include depression.  
The Board notes that the first element of a service 
connection claim, that of a current disability, has been 
demonstrated here.  The medical evidence of record contains 
various diagnoses showing current psychiatric disability.  
See e.g., VA Medical Record, dated May 2006 (diagnosing, 
inter alia, an adjustment disorder); VA Medical Record, dated 
December 2004 (diagnosing, inter alia, an adjustment 
reaction); VA Medical Record, dated January 2004 (diagnosing, 
inter alia, an anxiety disorder not otherwise specified); VA 
Examination, dated March 2006 (diagnosing, inter alia, 
alcohol and cocaine dependency in full remission, and anxiety 
not otherwise specified).  In addition, the veteran has a 
current diagnosis of depression and is taking Sertraline and 
Buspirone for the treatment thereof.  See VA Medical Report, 
dated February 2006.

With regard to the second element of a service connection 
claim, that of medical evidence of in-service incurrence or 
aggravation of an injury or disease, a review of the 
veteran's service treatment records shows that in October 
1976 the veteran complained of mental stress and had a 
history of a nervous condition.  Stressors cited included job 
satisfaction, marital problems, financial issues, and 
military difficulties.  A Clinical Record Consultation Sheet, 
dated October 1976, noted that the veteran "appears very 
depressed" and diagnosed "situation stress reaction" and 
"depression moderate."  The claims file contains the 
veteran's in-service Reports of Medical Examination for 
February 1970, December 1971, November 1972, August 1973, and 
April 1977.  In each of these examinations, including upon 
separation from service, the veteran's psychiatric evaluation 
was noted to be normal.  In the Report of Medical History 
corresponding to the February 1970 examination, the veteran 
denied any history of depression or excessive worry.  In the 
Reports of Medical History corresponding to the December 1971 
and November 1972 examinations, the veteran noted that he had 
at that time, or had experienced before, depression or 
excessive worry, nervous trouble, and frequent trouble 
sleeping.  Reports of Medical History corresponding to the 
subsequent examinations are not contained within the claims 
file.

Although there is evidence that the veteran experienced 
symptoms of depression and stress in service, there is no 
indication in the service treatment records that these 
conditions endured, or were otherwise thought to be chronic 
at the time.  In this regard, it is important to note that 
the veteran's separation examination, dated April 1977, 
showed no psychiatric abnormalities, and that there is no 
post-service medical evidence of psychiatric disability until 
June 1992, more than 15 years after the veteran's separation.  
See VA Medical Record, dated June 1992.

With regard to the third element of a service connection 
claim, the Board finds that there is no medical evidence of a 
nexus between the veteran's current disability and the in-
service incurrence of an injury or disease.  Although the 
post-service medical evidence of record discusses the 
veteran's current disability in some detail, none of this 
medical evidence asserts that the veteran's current 
disability is etiologically related to his service.  The only 
post-service medical evidence discussing the veteran's 
current psychiatric disability in light of military service 
is a report of treatment from the Washington, D.C. VA Medical 
Center, dated August 2003.  This report states that the 
veteran experienced adjustment problems subsequent to his 
service in Korea.  However, this evidence does not assert any 
nexus or causal connection between the veteran's current 
psychiatric disability and an in-service injury or disease.

As noted above, in March 2006 the veteran was seen by a VA 
examiner on the issue of service connection for an acquired 
psychiatric disability, to include depression.  The VA 
examiner noted that the veteran felt traumatized in service 
when he returned to North Carolina from Germany.  The veteran 
attributed this feeling to financial, marital, and career 
issues at the time.  The VA examiner ultimately concluded 
that the veteran's service was not likely to have resulted in 
continuing depression and emotional instability.  The VA 
examiner opined instead that it was more likely that the 
veteran's current psychiatric disability was a result of 
prior drug use and failure to learn positive coping 
techniques in life.

The Board finds that the March 2006 VA examiner's medical 
opinion is probative and persuasive, as the VA examiner 
reviewed the veteran's claims folder and performed an 
objective examination of the veteran.  Further, the Board 
affords the March 2006 VA examination report a high probative 
value because the examiner provided a supporting rationale 
explaining her conclusions.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (stating that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  Moreover, as noted above, there is no other 
competent clinical evidence of record, VA or private, linking 
the veteran's current psychiatric disability to service.

In fact, the only evidence which asserts any nexus between 
the veteran's psychiatric disability, to include depression, 
and his period of active service are the veteran's own 
contentions.  The veteran, however, is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation, as he has not been shown to 
possess the requisite education or training.  Espiritu, 2 
Vet. App. at 494-95.

Lacking evidence of chronicity in service, a claim for 
service connection can still be supported based on a showing 
of continuity of symptomatology after service.  The Board 
finds, however, that no continuity of symptomatology has been 
demonstrated in this instance.  As stated above, the 
veteran's April 1977 separation examination showed no 
psychiatric abnormalities.  In addition, there is no medical 
evidence of a post-service psychiatric disability until more 
than 15 years after the veteran's separation.  In this 
regard, the Board notes that a prolonged period without 
medical complaint or demonstration and the amount of time 
that has elapsed since military service can be considered as 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Finally, the Board notes that in the October 2008 informal 
hearing presentation, the veteran's representative cites 
various propositions set forth by the Court in Ohland v. 
Derwinski, 1 Vet. App. 147 (1991) in support of the instant 
claim for service connection.  The issues in Ohland, however, 
were whether the veteran was entitled to an increased rating 
for his already service-connected post-traumatic stress 
disorder with alcoholism, and whether the veteran was totally 
disabled based on individual unemployability.  Without 
questioning the propositions set forth in Ohland, the Board 
notes that they are not applicable to the instant service 
connection claim.

In conclusion, the Board notes that the competent clinical 
evidence of record does not demonstrate that service 
connection is warranted for the veteran's acquired 
psychiatric disability, to include depression.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include depression, is denied.


REMAND

The veteran's claim for service connection for a right foot 
disability was initially denied in a rating decision dated in 
June 1982.  In rating decisions dated in July 2004 and June 
2005, the RO found that new and material evidence had not 
been received for the claim for a right foot disability and 
did not reopen the claim.  In February 2006, the veteran 
submitted a statement with additional evidence regarding his 
right foot claim, and stated "please continue that claim as 
well."  Also in February 2006, the veteran submitted a VA 
Form 9 indicating he had two surgeries on his right foot and 
citing new medical evidence received from an East Carolina 
University medical center in Greensville, North Carolina.  A 
rating decision dated September 2006 deemed the veteran's 
February 2006 correspondence to be a request to reopen the 
claim for a right foot disability.  This rating decision 
found that no new and material evidence had been received.

The Board notes that new and material evidence received prior 
to the expiration of the appeal period is to be considered as 
having been filed in connection with the claim which was 
pending at the beginning of that appeal period.  38 C.F.R. 
§ 3.156(b).  Because the evidence referred to in the 
veteran's February 2006 correspondence was received prior to 
the expiration of the appeal period for the June 2005 rating 
decision, and with resolution of doubt in favor of the 
veteran, the Board finds that the February 2006 
correspondence can fairly be construed as a notice of 
disagreement regarding the June 2005 rating decision.  In 
particular, the Board finds that the February 2006 
correspondence implies disagreement with the June 2005 rating 
decision, and that the statement "please continue that claim 
as well" expresses a desire to contest the result of the 
rating decision.  See 38 C.F.R. § 20.201.

The Statement of the Case, issued in January 2006, and the 
Supplemental Statement of the Case, issued in October 2006, 
address only the veteran's claim for a psychiatric disability 
to include depression.  No statement of the case has been 
issued regarding the claim for a right foot disability.  When 
no statement of the case has been provided following the 
veteran's timely filing of a notice of disagreement, a remand 
as opposed to a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
with a Statement of the Case as to the 
issue of whether new and material evidence 
has been received to reopen the claim for 
service connection for a right foot 
disability.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed regarding the issue, 
the issue should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


